United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 12, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-10235
                         Summary Calendar



BRUCE WAYNE HOUSER,

                                    Plaintiff-Appellant,

versus

RICHARD E. WATHEN; WILLIAM L. BOND; JOSEPH C. BOYLE;
HOWARD W. ISAACS; CATHERINE M. MILLORENES;
DOUGLAS J. WILKINSON; SUSAN SCHUMACHER,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (7:01-CV-222-R)
                      --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Bruce Wayne Houser, Texas prisoner number

460890, appeals the district court’s dismissal of his civil rights

suit as frivolous in accordance with 28 U.S.C. § 1915A(b)(1).

Houser argues that the district court erred in determining that his

claims were frivolous and in dismissing his suit without giving him

notice that it intended to do so.   We review such dismissals for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
abuse of discretion.       See Martin v. Scott, 156 F.3d 578, 580 (5th

Cir. 1998).

       Houser contends that the district court erred in dismissing

his conspiracy claim.           Houser did not, however, allege that the

purported conspiracy against him was motivated by improper bias, or

that he was a member of a protected class.                 See Holdiness v.

Stroud, 808 F.2d 417, 424 (5th Cir. 1987).              Even if he had made

such    an   allegation,        his    conclusional   assertions    would     be

insufficient to set forth a viable claim.                  See Brinkmann v.

Johnston, 793 F.2d 111, 113 (5th Cir. 1986).           Houser has not shown

that the district court abused its discretion in determining that

this claim was frivolous.

       Houser likewise has not shown that the district court abused

its discretion in dismissing his claim of denial of access to

courts on the ground that he did not allege that he suffered any

specific prejudice as a result of the defendants’ alleged improper

acts. See Lewis v. Casey, 518 U.S. 343, 349-51 (1996); Henthorn v.

Swinson, 955 F.2d 351, 354 (5th Cir. 1992).           Houser has waived the

issue whether the district court erred in determining that his

retaliation claim was untimely by failing to brief it.              See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

       The   district    court    properly    determined   that    Houser   was

required     to   show   that    his   disciplinary   convictions    had    been

overturned before he challenged both the convictions and the

resulting punishments in a civil rights action.              See Edwards v.

                                         2
Balisok, 520 U.S. 641, 646-48 (1997).          To the extent that Houser is

attempting to raise an Eighth Amendment claim for the first time in

this   appeal,   we   decline   to    consider    it.      See      Leverette          v.

Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).                       Houser

has not shown that the district court abused its discretion in

dismissing his claims challenging his disciplinary convictions and

the resulting punishments.           Because Houser has not briefed the

issue whether the district court erred in determining that his

claim related to the disciplinary charge that did not result in

conviction was time-barred, this issue is waived.                 See Yohey, 985

F.2d at 224-25.

       Houser has not shown that the district court abused its

discretion in dismissing his claim that the defendants improperly

seized his personal property.              Texas law provides an adequate

remedy for claims of wrongful deprivation of property, so that

claim is not cognizable in this action.          See Parratt v. Taylor, 451

U.S. 527, 541-44 (1981), overruled in part not relevant here,

Daniels v. Williams, 474 U.S. 327 (1986); Hudson v. Palmer, 468

U.S. 517, 533 (1984); Cathey v. Guenther, 47 F.3d 162, 164 (5th

Cir. 1995).

       Finally, Houser has not shown that the district court abused

its discretion in dismissing his myriad other claims. Accordingly,

the judgment of the district court is AFFIRMED.


                                                        S:\OPINIONS\UNPUB\03\03-10235.0.wpd



                                       3
    4/30/04   11:13 am




4